Citation Nr: 1043378	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-22 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a 
right hip disability, to include entitlement to a total 
disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Attorney at 
Law


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to January 2005.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in July 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. The rating decision granted the 
Veteran's claim of entitlement to service connection for a right 
hip disability. In July 2009, the RO increased the Veteran's 
disability rating from 0 to 10 percent, effective from January 
28, 2005. However, as the grant during the pendency of this 
appeal does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board. See AB 
v. Brown, 6 Vet. App. 35 (1993).

The Board has also rephrased the issue by taking jurisdiction 
over the issue of entitlement to a TDIU under Rice v. Shinseki,. 
22 Vet. App. 447 (2009) (finding that, when it is raised by the 
record, entitlement to a TDIU is "part and parcel" of a claim 
for an increased disability rating).

The appeal is REMANDED to the Department of Veterans Affairs RO. 
VA will notify the Veteran if further action is required.


REMAND

The claims file contains evidence that the Veteran is unable to 
work due to his service-connected right hip disability; 
therefore, the claim must be remanded to determine whether the 
Veteran is unemployable due to this disability and whether 
referral to the Director of VA's Compensation and Pension Service 
for an extraschedular rating is appropriate. Under Rice, the 
Board has jurisdiction of this issue because it is "part and 
parcel" of the claim for an increased disability rating. Rice, 
22 Vet. App. at 447.

Where the schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2010).  In exceptional circumstances, 
where the veteran does not meet the percentage requirements, a 
total rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially gainful 
employment. 38 C.F.R. § 4.16(b) (2010).

The Veteran's sole service-connected disorder is at issue, rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5003-5255.  The Veteran   reported in a May 2008 VA compensation 
and pension examination that he had lost his job because of his 
inability to stand for long hours. In a December 2007 VA 
treatment record, the Veteran reported that he had lost his job 
because his employer could not accommodate his disability. In a 
December 2007 statement from the Veteran, he asserted that he had 
lost three jobs due to his injury.

Given the Veteran's account of the severity of his service-
connected disorder and its effects on his employability, the 
Board REMANDS this appeal for the following action:

1.	The RO will request that the Veteran 
provide substantiation for his assertion 
of the loss of employment since service, 
due to the service-connected right hip 
disorder.  The Veteran may submit any 
letters from past or present employers, 
regarding the reasons for any job 
terminations due to the disability, as 
well as any other evidence substantiating 
the loss of these positions due to the 
service-connected disorder.

2.	The RO must ask the Veteran to identify 
all records of VA and non-VA health care 
providers who have treated him for right 
hip pain and/or a disability. After 
obtaining any appropriate authorizations 
for release of medical information, the 
RO must obtain any previously unobtained 
records from each health care provider 
the Veteran identifies. 

a.	The Veteran should also be advised 
that, with respect to private 
medical evidence, he may 
alternatively obtain the records on 
his own and submit them to the RO. 

b.	The records sought must include any 
relevant records of VA or private 
treatment created or updated after 
the most recent VA compensation and 
pension examination in May 2008.

3.	After waiting an appropriate time period 
for the Veteran to respond, the RO must 
schedule the Veteran for a VA examination 
by a physician with appropriate 
expertise. The purpose of the examination 
is to determine the current level of the 
Veteran's right hip disability and 
whether the Veteran is unemployable due 
to his right hip disability. 

The following considerations must govern 
the examination:

a.	The claims file and a copy of this 
remand must be made available to the 
physician, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand. 


b.	In particular, the physician must 
carefully review the May 2008 
compensation and pension examination 
and the most recent medical treatment 
evidence.

c.	Although the clinician must review the 
claims folder, his or her attention is 
called to the following regarding the 
Veteran's unemployability: 

i.	Statements made during a May 2008 
VA compensation and pension 
examination that the Veteran had 
lost his job because of his 
inability to stand for long 
hours. 

ii.	Statements made in a 
December 2007 VA treatment record 
that the Veteran had lost his job 
because his employer could not 
accommodate his disability. 

iii.	A December 2007 letter from 
the Veteran, in which he asserted 
that he had lost three jobs due 
to his injury.

iv.	A December 2007 letter from 
a VA clinic stating that the 
Veteran was to be placed on light 
duty at work.

d.	The physician must consider the Veteran's 
lay testimony regarding his 
symptomatology during and since service 
and determine and note in his or her 
report whether there is a clinical basis 
supportive or not supportive of the 
Veteran's subjective report of the 
severity of his service-connected right 
hip disorder, in particular as to the 
effect on his employability.  

e.	If deemed appropriate by the 
physician, the Veteran must be 
scheduled for further examinations. 
All indicated tests and studies must 
be performed. 

f.	The physician must provide the 
following conclusions:

i.	The current level of the 
Veteran's disability, including 
whether any anklyosis exists; 
flexion, extension, and abduction 
measurements; flexion, extension, 
and abduction measurements as 
limited by pain, repetitive use, 
and any other limiting 
considerations; and whether any 
nonunion or malunion of the hip 
bones exists.

ii.	Whether the Veteran is 
unable to obtain or retain 
substantially gainful employment 
specifically due to his service-
connected right hip disability. 
See 38 C.F.R. § 4.16(b). 

g.	In all conclusions, the physician must 
identify and explain the medical bases 
of his opinion with reference to the 
claims file. If the physician is 
unable to render the requested 
opinions without resort to  
speculation, he or she must so state; 
however, a complete rationale for such 
a finding must be provided. 

4.	After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations, including a discussion of 
whether a referral for extraschedular 
evaluation is warranted under 38 C.F.R. § 
3.321 (2010) for a right hip disability, or 
under 38 C.F.R. § 4.16(b) for a TDIU. 

5.	If the benefit sought remains denied, the 
RO must provide the Veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
period of time for response. 

6.	Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if 
otherwise in order. No action is required 
of the Veteran until he is notified by the 
RO. By this action, the Board intimates no 
opinion, legal or factual, as to any 
ultimate disposition warranted in this 
case. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

